DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14  are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0013983A1 (Alwattari).
Regarding claims 1 and 2 ,  Alwattari teaches a composition comprises a proppant-supported crosslinker, a crosslinkable polymer such as carboxymethyl cellulose and guar gum  ([0063] and [0084]), and an aqueous downhole fluid ([0045], [0082], [0084], [0165]), wherein the proppant-supported crosslinker crosslinks with the crosslinkable polymer under caustic pH([0064], [0065],   [0067] and [0112]),  which meets the limitation of a proppant-gel matrix.
Alwattari teaches a caustic pH([0064], [0065],  [0067] and [0112]), which encompasses the claimed pH range.
One of ordinary skill in the art at the time the invention was made would have found the instantly claimed pH range obvious  since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 3, Alwattari teaches the solid proppant includes sand([0046]).
Regarding claims 4 and 11, Alwattari teaches the crosslinker includes chromium compound, borax, ulexite, etc. ([0058]).
Regarding claims 5 and 8-9,  Alwattari teaches the composition comprising the solid supported crosslinker and crosslinkable polymer is present in an aqueous downhole fluid in an amount such as 5 wt.% ([0070] and [0073]), thus the  crosslinkable polymer or the crosslinker  is present in an amount less than  5 wt.%, which encompasses the claimed amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the polymer or the crosslinker   at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 6 and 7,  Alwattari teaches the composition comprising the proppant solid  supported crosslinker and crosslinkable polymer is present in an aqueous downhole fluid in an amount such as 60 wt.% ([0070] and [0073]), thus the proppant  is present in an amount less than 60 wt.%, which encompasses the claimed amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the proppant   at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 10,  Alwattari teaches the aqueous fluid comprise sodium hydroxide([0073]).
Regarding claims 12-13,  Alwattari teaches the sand has a particle size of  10-20 mesh,  20-60 mesh , 40-60 mesh or 50-70 mesh ([0046]), which meets the claimed range.
Regarding claim 14,  Alwattari teaches  the composition is added to a fracturing fluid ([0082] and [0162]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766